Citation Nr: 0711379	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back condition, to 
include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that he is entitled to service 
connection for a back condition, to include degenerative 
joint disease.  Specifically, he asserts that he injured his 
back after a severe landing from a parachute jump.  A 
preliminary review of the record discloses that additional 
development is necessary prior to appellate disposition.

The matter was previously before the Board in December 2004.  
At that time, the Board affirmed the RO denial of service 
connection for degenerative joint disease of the back.  The 
veteran disagreed with the continued denial and appealed the 
claim to the United States Court of Appeals for Veteran's 
Claims (Court).  

In an October 2005 Order, the Court vacated the December 2004 
Board decision and remanded the matter to the Board for 
compliance with instructions in the Joint Motion for Remand.  
The parties agreed that the matter should be remanded because 
the December 2004 decision did not provide adequate reasons 
and bases for its conclusion that the veteran was not 
entitled to service connection for his back disability and in 
order that the veteran may be afforded an adequate 
examination.

Complying with the instructions in the Joint Motion, the 
Board remanded the veteran's claim in April 2006.  Among 
other things, the RO was ordered to afford 

the veteran an additional VA examination.  Specifically, 
numbered paragraph 2 read:

"The RO should schedule the veteran for 
a VA orthopedic examination by a 
specialist to determine the nature and 
etiology of any current back disability.  
The entire claims file should be provided 
to and reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should also 
address the opinions regarding the 
veteran's back disorder rendered in an 
August 2001 letter from N. Kibby, FNP-C, 
and a May 2002 private medical 
examination by P. T. Shuman, MD.

Following a review of the claims file and 
examination of the veteran, the examiner 
should opine as to whether it is at least 
likely as not (50 percent probability or 
greater) that any current back disability 
is related to service.  A rational for 
the opinion should be provided." 

While the veteran was afforded such examination in July 2006 
and a detailed addendum was provided in August 2006, which 
clearly explained the rationale for the medical opinions 
expressed, the examiner did not specifically address the 
opinions of N. Kibby, FNP-C, and P. T. Shuman, MD.  

As the veteran's representative argues in their August 2006 
letter, the Board errs as a matter of law when it fails to 
ensure compliance with its own remand instructions.  Thus, 
further remand is mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the claims folder 
to the examiner who conducted the July 
2006 VA examination and provided the 
August 2006 addendum opinion, W.B., MD., 
to obtain an additional addendum.  If 
that physician is unavailable, the claims 
file must be provided to a similarly 
qualified orthopedist.  Following review 
of the claims file, the examiner must 
address, by name, the opinions in the 
August 2001 letter from N. Kibby, FNP-C, 
and the May 2002 private medical 
examination report by P. T. Shuman, MD, 
and indicate whether such documents 
warrant any change in his conclusions 
rendered on the July and August 2006 VA 
examination reports.  The rationale for 
his conclusion should be provided.  

2.  The AOJ should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
If it is not, the AOJ should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
back condition, to include degenerative 
joint disease, should be readjudicated.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




